IN THE SUPREME COURT OF THE STATE OF KANSAS


                                         No. 111,554

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                            ARCHIE JOSEPH PATRICK DOOLEY,
                                      Appellant.


                             SYLLABUS BY THE COURT

1.
       With its 2013 amendments to K.S.A. 22-3716, the Legislature established a
graduated sanctioning scheme for probationers who violate the terms of their probation
release, whereby first-time and second-time violators are ordinarily subject to
intermediate sanctions, short of a complete probation revocation and the imposition of
their original underlying prison term.


2.
       The progression of graduated intermediate incarceration sanctions pursuant to
K.S.A. 2013 Supp. 22-3716 is: (1) a confinement in jail of not more than 6 days per
month in any 3 separate months during the probation term, not to exceed 18 days of total
confinement and imposed in 2-day or 3-day consecutive periods; (2) a prison sanction of
120 days, which may be imposed once during the probation term; (3) a prison sanction of
180 days, which may be imposed once during the probation term; and (4) revocation of
probation and the imposition of the original sentence or a lesser sentence.




                                              1
3.
        If a probationer absconds from supervision during the probation term, K.S.A.
2013 Supp. 22-3716(c)(8) authorizes the district court to bypass the graduated
intermediate sanctions steps and proceed directly to revocation under K.S.A. 2013 Supp.
22-3716(c)(1)(E). The State must allege and prove by a preponderance of the evidence
that the probationer absconded from supervision, and the district court must make the
finding that the probationer absconded from supervision in order to invoke that exception
to the intermediate sanctions.


4.
        In order to invoke the K.S.A. 2013 Supp. 22-3716(c)(8) "absconds from
supervision" exception to the requisite intermediate probation violation sanctions, the
State must show, and the district court must find, that the probation violator engaged in
some course of action (or inaction) with the conscious intent to hide from or otherwise
evade the legal process, such as intentionally avoiding probation supervision by hiding
within or secretly leaving the jurisdiction.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed April 15, 2016.
Appeal from McPherson District Court; JOHN B. KLENDA, judge. Opinion filed August 10, 2018.
Judgment of the Court of Appeals affirming the district court is reversed. Judgment of the district court is
reversed and the case is remanded with directions.


        Jennifer C. Roth, of Kansas Appellate Defender Office, argued the cause, and Adam D. Stolte, of
the same office, was on the brief for appellant, and Archie Dooley was on a supplemental brief pro se.


        Kristafer R. Ailslieger, deputy solicitor general, argued the cause, and Jamie L. Karasek, deputy
county attorney, and Derek Schmidt, attorney general, were on the briefs for appellee.




                                                     2
The opinion of the court was delivered by


       JOHNSON, J.: Archie Joseph Patrick Dooley petitions this court for review of the
Court of Appeals' decision that affirmed the district court's revocation of his probation
and ordered him to serve the original underlying prison term. Dooley argues that the
district court erred in imposing the underlying prison term because the district court
failed to base its decision on a statutory exception that would have authorized the court to
bypass the intermediate probation violation sanctions mandated by K.S.A. 2013 Supp.
22-3716. Because the district court did not clarify the precise basis for imposing the
underlying prison term and the journal entry is ambiguous on that point, we remand to the
district court for further proceedings.


                          FACTUAL AND PROCEDURAL OVERVIEW


       Dooley pled nolo contendere to a crime emanating from his failure to register as
an offender. The district court sentenced him to an underlying 120-month prison term but
granted a dispositional departure to 36 months' probation with an assignment to the
community corrections intensive supervision program.


       On November 6, 2012 and January 24, 2013, Dooley agreed to modifications of
his probation requiring him to serve two- and five-day jail terms as sanctions for
changing his residence without permission. On March 5, 2013, the State filed a motion to
revoke Dooley's probation alleging Dooley violated his probation by failing to report,
moving without permission, and using drugs. The district court revoked and reinstated
Dooley's probation with the additional conditions that he serve a 30-day sanction in
county jail and enter a halfway house upon completion of his sanction. The district court
also ordered Dooley to successfully complete the community corrections intensive
supervision program. On August 5, 2013, Dooley agreed to a modification of his

                                             3
probation requiring him to serve a two-day jail sanction for consuming illegal drugs on
August 1, 2013.


       On December 17, 2013, the State filed a second motion to revoke Dooley's
probation. The State alleged the following violations: (1) On June 6, 2013, Dooley
admitted using opiates and signed a voluntary admission form; (2) on July 8, 2013,
Dooley admitted to using Adderall that was not prescribed; (3) on July 15, 2013, Dooley
tested positive for and admitted using methamphetamine and opiates; (4) on July 18,
2013, Dooley tested positive for and admitted using methamphetamine and opiates;
(5) on August 26, 2013, Dooley admitted using methamphetamine and Xanax and signed
a voluntary admission form; (6) on December 6, 2013, Dooley failed to report to his
intake meeting with community corrections; (7) Dooley failed to enter Oxford House (a
halfway house); and (8) "[Dooley] has failed to report his whereabouts and has failed to
report to community corrections having apparently absconded. [Dooley's] whereabouts
are currently unknown." A bench warrant was issued and was served upon Dooley on
January 14, 2014.


       At the probation violation hearing, Dooley disputed the allegation that he failed to
enter Oxford House and the State withdrew that allegation. Dooley entered an admission
to the seven other allegations in the State's motion. With respect to the State's allegation
that Dooley "apparently absconded," the district court asked Dooley, "The state alleges
that you failed to report—you failed to report your whereabouts and failed to report to
Community Corrections and that you absconded and they also note that your whereabouts
were unknown. So, you understand those are the allegations contained in the motion?"
Dooley answered, "Yes, Your Honor."


       The court accepted Dooley's admissions and revoked Dooley's probation. Then,
the district court stated, "We'll hear comment on disposition at this time." During this
portion of the hearing, Dooley testified under oath that after he participated in a drug

                                              4
treatment program, he was to participate in aftercare at Oxford House. In November
2013, approximately a week after he left treatment, Oxford House denied him admission
because he only had $200 of the $250 entry fee. He did not report his whereabouts to
community corrections as required because he "got scared" after he was denied
admission. Sometime in January 2014, he turned himself in to community corrections.


      During cross-examination, the State asked Dooley, "You said that the reason you
absconded was because you were scared?" Dooley responded, "Well, yes." Dooley
admitted missing an appointment with his corrections supervisor on December 6, 2013.
Then, the State asked Dooley, "So, you were scared about [not getting into Oxford
House] and that's why you didn't show up for the appointment?" Dooley replied, "Right."
Dooley also admitted he did not contact community corrections to see if there were funds
available or any help for him to get into Oxford House.


      No other witnesses testified at the hearing. In arguing against imposition of
sentence, Dooley's counsel stated:


              "Now, the court does have a couple of options and this is new legislation we're
      all trying to get familiar with. Senate [sic] Bill 2170 allows for—well, the terms are dips,
      dunks. I'm not quite sure, maybe a dip is 120 days and a dunk is 180, but the court can
      impose those sanctions, either time frame, four months or six months, and place the
      defendant out on probation again. And, if the court chooses to further incarcerate him,
      we'd ask the court to follow the provisions in that senate [sic] bill and choose one of those
      two options.


              ". . . Whether the court wants to impose that [sic] Senate [sic] Bill 2170
      sanctions, it's, you know, entirely discretionary with the court. So, if the court chooses to
      follow those, but we'd ask for another probation, Your honor."




                                                    5
       Defense counsel's reference to Senate Bill 2170 appears to have been intended to
reference House Bill 2170, the 2013 legislative amendment to K.S.A. 22-3716, the statute
that enumerates the procedures for alleging and proving violations of probation and the
authorized dispositions following probation violation. See L. 2013, ch. 76, § 5, eff. July
1, 2013. As discussed in more detail herein, K.S.A. 2013 Supp. 22-3716 sets out a
graduated sanctioning scheme for probationers who violate the terms of their probation.


       Under K.S.A. 2013 Supp. 22-3716's graduated sanctioning scheme, first-time and
second-time probation violators are generally not subject to a complete probation
revocation; instead, the district court is to impose intermediate sanctions for such
violations. K.S.A. 2013 Supp. 22-3716(c)(1). The statute, however, provides that the
district court may revoke probation and impose the original underlying prison term for
any violator, even first-time violators, under certain specific circumstances, to-wit: (1) if
the probationer commits a new felony or misdemeanor; (2) if the probationer "absconds
from supervision"; or (3) "if the court finds and sets forth with particularity the reasons
for finding that the safety of members of the public will be jeopardized or that the welfare
of the offender will not be served by such [intermediate] sanction." K.S.A. 2013 Supp.
22-3716(c)(8)-(9).


       The district court ordered Dooley to serve his original prison sentence. The journal
entry of the hearing provided the following description of the violations: "Defendant
admitted usage of Amphetamines, Defendant admitted usage of Methamphetamine,
admitted usage of Opiates, admitted usage of Adderall, admitted usage to [sic] Xanax,
failure to report to Oxford House in Dodge City, KS, failure to report to Dodge City
Community Corrections; defendant absconded." The journal entry form contains a
preprinted check box that reads: "Court revoked pursuant to K.S.A. 2013 Supp. 22-
3716(c)(8) or (c)(9)—state reasons in comment box." The district court did not check this
box and did not state any reasons in the comment box as to why the court was bypassing
intermediate sanctions.

                                              6
       Dooley appealed to the Court of Appeals, where he contended that the district
court did not have the authority under K.S.A. 2013 Supp. 22-3716 to completely revoke
his probation. Specifically, Dooley argued that the district court had not first imposed the
requisite intermediate sanctions and that it had not established a statutory exception that
would authorize a bypass of those sanctions.


       The Court of Appeals disagreed, reasoning that K.S.A. 2013 Supp. 22-3716 allows
a district court to bypass intermediate sanctions when a defendant absconds from
supervision while on probation. The panel recognized that the district court did not
"specifically state at the hearing it was revoking probation because Dooley was an
absconder." But the panel noted that the district court had accepted Dooley's stipulation
that he was an absconder on the record, and the journal entry of the hearing states that
Dooley's probation was being revoked in part because he was an absconder. State v.
Dooley, No. 111,554, 2016 WL 1545172, at *3 (Kan. App. 2016) (unpublished opinion).


       Dooley petitioned this court for review, arguing the Court of Appeals erred in
finding he had absconded from supervision. He asserts that absent evidence that he
absconded, the district court did not have the authority to bypass intermediate sanctions.
He acknowledges his stipulation to "having apparently absconded" but argues this does
not satisfy the State's burden of proving that he had, in a legal sense, absconded from
supervision. This court granted Dooley's petition for review.


  DISPOSITION FOLLOWING PROBATION VIOLATION UNDER K.S.A. 2013 SUPP. 22-3716


       Dooley does not contest that he violated the terms of his probation. Instead, he
argues that after accepting his admissions to violating his probation, the district court
erred in ordering him to serve his entire underlying prison sentence. He contends that the
2013 amendments to K.S.A. 22-3716 eliminated a district court's unfettered discretion to

                                              7
revoke probation and impose a probationer's underlying prison term upon any confirmed
probation violation. Rather, a district court's authority upon a probation revocation is
limited. The court must first exhaust prescribed intermediate sanctions, unless it finds the
existence of a statutory exception that would permit the court to bypass the intermediate
sanctions, all as prescribed in K.S.A. 2013 Supp. 22-3716.


       We will first discuss the changes in the dispositional alternatives for a probation
violation after the 2013 amendments to K.S.A. 22-3716 and the accompanying findings a
district court must make. Then, we will consider the State's argument that the 2013
amendments do not apply to this case. Finally, we will review whether the district court
made an adequate finding of the existence of a statutory exception that would permit the
court to bypass the intermediate sanctions requirement of K.S.A. 2013 Supp. 22-3716.


2013 Amendments to K.S.A. 22-3716


       Standard of Review


       Our decision is grounded upon an interpretation of K.S.A. 2013 Supp. 22-3716.
Interpretation of a statute is a question of law subject to unlimited review. State v.
Skolaut, 286 Kan. 219, 227, 182 P.3d 1231 (2008).


       Analysis


       Historically, a district court had broad discretion to enter a variety of sanctions
once it determined that a defendant had violated the terms of probation. Prior to its
amendment in 2013, K.S.A. 22-3716(b) provided: "Except as otherwise provided, if the
violation is established, the court may continue or revoke the probation, assignment to a
community correctional services program, suspension of sentence or nonprison sanction
and may require the defendant to serve the sentence imposed, or any lesser sentence

                                              8
. . . ." We interpreted that language to mean that "[o]nce there [had] been evidence of a
violation of the conditions on which probation was granted, revocation [was] in the sound
discretion of the district court." State v. Graham, 272 Kan. 2, 4, 30 P.3d 310 (2001).


       The Legislature substantially altered the district court's discretion in sanctioning a
probation violation by a convicted felon with its 2013 amendments to K.S.A. 22-3716.
Relevant here, the 2013 version of the probation revocation statute provides:


               "(b)(4) Except as otherwise provided, if the defendant waives the right to a
       hearing and the sentencing court has not specifically withheld the authority from court
       services or community correctional services to impose sanctions, the following sanctions
       may be imposed without further order of the court:


               (A) If the defendant was on probation at the time of the violation, the defendant's
       supervising court services officer, with the concurrence of the chief court services officer,
       may impose the violation sanctions as provided in subsection (c)(1)(B); and


               (B) if the defendant was assigned to a community correctional services program
       at the time of the violation, the defendant's community corrections officer, with the
       concurrence of the community corrections director, may impose the violation sanctions as
       provided in subsection (c)(1)(B).


               "(c)(1) Except as otherwise provided, the following violation sanctions may be
       imposed:


               (A) Continuation or modification of the release conditions of the probation,
       assignment to a community correctional services program, suspension of sentence or
       nonprison sanction;


               (B) an intermediate sanction of confinement in jail for a total of not more than six
       days per month in any three separate months during the period of release supervision.
       The six days per month confinement may only be imposed as two-day or three-day
       consecutive periods, not to exceed 18 days of total confinement;

                                                    9
        (C) if the violator already had at least one intermediate sanction imposed
pursuant to subsection (c)(1)(B) related to the felony crime for which the original
supervision was imposed, remanding the defendant to the custody of the secretary of
corrections for a period of 120 days, subject to a reduction of up to 60 days in the
discretion of the secretary. This sanction shall not be imposed more than once during the
term of supervision;


        (D) if the violator already had a sanction imposed pursuant to subsection
(c)(1)(B) or (c)(1)(C) related to the felony crime for which the original supervision was
imposed, remanding the defendant to the custody of the secretary of corrections for a
period of 180 days, subject to a reduction of up to 90 days in the discretion of the
secretary. This sanction shall not be imposed more than once during the term of
supervision; or


        (E) if the violator already had a sanction imposed pursuant to subsection
(c)(1)(C) or (c)(1)(D) related to the felony crime for which the original supervision was
imposed, revocation of the probation, assignment to a community corrections services
program, suspension of sentence or nonprison sanction and requiring such violator to
serve the sentence imposed, or any lesser sentence and, if imposition of sentence was
suspended, imposition of any sentence which might originally have been imposed.


         ....


        (8) If the offender commits a new felony or misdemeanor or absconds from
supervision while the offender is on probation, assignment to a community correctional
services program, suspension of sentence or nonprison sanction, the court may revoke the
probation, assignment to a community correctional services program, suspension of
sentence or nonprison sanction of an offender pursuant to subsection (c)(1)(E) without
having previously imposed a sanction pursuant to subsection (c)(1)(B), (c)(1)(C) or
(c)(1)(D).


        (9) The court may revoke the probation, assignment to a community correctional
services program, suspension of sentence or nonprison sanction of an offender pursuant

                                             10
       to subsection (c)(1)(E) without having previously imposed a sanction pursuant to
       subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D) if the court finds and sets forth with
       particularity the reasons for finding that the safety of members of the public will be
       jeopardized or that the welfare of the offender will not be served by such sanction."
       K.S.A. 2013 Supp. 22-3716.


       The amended statute establishes a graduated sanctioning scheme for probationers
who violate the terms of their probation. But the district court is not required to impose
any incarceration. Subsection (c)(1)(A) continues the district court's discretion to
continue or modify the release conditions of the probation. There appears to be no limit
on the number of times a court may exercise the "continue or modify" option.


       If the district court chooses to sanction with incarceration, subsection (c)(1)(B)
provides the first step in the graduated sanctions scheme. The court can order the violator
to serve 2-day or 3-day stints in jail, limited to 6 days per month in any 3 separate months
of the probation period, with an outside limit of 18 days of total confinement in jail. This
jail sanction might be imposed by court services or community correctional services, in
addition to being available for the district court to impose.


       If a probation violator has already had at least one jail sanction under (c)(1)(B),
the court can impose the next step: sending the violator to prison for 120 days, subject to
a discretionary reduction of up to 60 days by the secretary of corrections. K.S.A. 2013
Supp. 22-3716(c)(1)(C). The court can use this sanction step only once during the
probation term.


       Next, if a probation violator has already had a jail sanction imposed under
subsection (c)(1)(B) or a 120-day prison sanction imposed under subsection (c)(1)(C), the
court can send the violator to prison for 180 days, subject to the secretary's discretion to
reduce the term up to 90 days. K.S.A. 2013 Supp. 22-3716(c)(1)(D). Again, this sanction
shall not be imposed more than once during the term of supervision.
                                                    11
       Finally, after a violator has been sanctioned with a stint in prison under subsection
(c)(1)(C) or (c)(1)(D), the final step is to revoke the probation and require the violator
to serve the original underlying sentence or any lesser sentence. K.S.A. 2013 Supp.
22-3716(c)(1)(E).


       As noted above, the amended probation revocation statute also sets forth certain
circumstances under which a district court may bypass the graduated sanctions steps and
proceed directly to the revocation described in subsection (c)(1)(E). The bypass
circumstances in K.S.A. 2013 Supp. 22-3716(c)(8) are the probationer's commission of a
new felony or misdemeanor, or the probationer's absconding from supervision. The
bypass circumstances in subsection (c)(9) require the district court to find and set forth
with particularity the reasons for finding that the safety of members of the public will be
jeopardized or that the welfare of the offender will not be served by the intermediate
sanction.


       Here, prior to the probation revocation hearing at issue in this appeal, Dooley had
received a first-step intermediate sanction through the community corrections program.
See K.S.A. 2013 Supp. 22-3716(b)(4) (noting circumstances where community
corrections officer may impose violation sanctions provided in K.S.A. 22-3716[c][1][B]
and amendments thereto without further order of the court); see also K.S.A. 2017 Supp.
21-6604(t) (same). Specifically, Dooley had waived his right to a probation violation
hearing, had admitted he violated probation on August 1, 2013, by consuming illegal
drugs, and had agreed to a two-day sanction in county jail. Consequently, having served a
jail sanction under K.S.A. 2013 Supp. 22-3716(c)(1)(B), the next step in Dooley's
graduated intermediate sanctions program should have been a prison sanction of 120 days
under K.S.A. 2013 Supp. 22-3716(c)(1)(C) or a prison sanction of 180 days under K.S.A.
2013 Supp. 22-3716(c)(1)(D).


                                             12
        Because the district court skipped the prison-sanction step of the statutorily
required intermediate sanctions, it had to find that a bypass exception existed. To
reiterate, the available exceptions under subsections (c)(8) and (9) were to find: Dooley
committed a new felony or misdemeanor; Dooley absconded from supervision; the safety
of members of the public would be jeopardized by imposing an intermediate prison
sanction on Dooley; or Dooley's welfare would not be served by an intermediate prison
sanction. Moreover, the reasons for finding the last two exceptions—public safety or
offender welfare—had to be set forth with particularity. But before considering the
district court's findings relative to the bypass exceptions, we pause to consider the State's
newly raised argument that the 2013 amendments are not applicable to this appeal.


Applicability of the 2013 Amendments


        For the first time in this case, the State argues in its supplemental brief to this
court that the 2013 amendments to K.S.A. 22-3716 are not applicable here. It contends
that the amendments do not preclude the district court from exercising unfettered
discretion in sanctioning one of Dooley's probation violations. Specifically, the State
points to Dooley's June 6, 2013, admission that he violated probation by using opiates.
Because that violation occurred before the July 1, 2013, effective date of the statutory
amendments, the State asserts that the district court could have imposed Dooley's
underlying sentence for that preamendment violation, even if the district court was
precluded from revoking his probation for the multiple violations occurring after July 1,
2013.


        The argument, while creative, fails on more than one level. By not raising the
issue in the Court of Appeals, the State is deemed to have waived and abandoned the
claim in that court. See State v. Boleyn, 297 Kan. 610, 633, 303 P.3d 680 (2013). Then,
an issue abandoned in the Court of Appeals generally cannot be raised for the first time in


                                               13
the Supreme Court. See Snider v. American Family Mut. Ins. Co., 297 Kan. 157, 161, 298
P.3d 1120 (2013).


         The reason for that rule is illustrated here. By failing to raise the issue below, the
State prevented the Court of Appeals from considering the State's argument in light of
State v. McGill, 51 Kan. App. 2d 92, 340 P.3d 515 (2015), and State v. Kyles, No.
112,430, 2015 WL 5613265 (Kan. App. 2015) (unpublished opinion). McGill held that
amendments in 2014 clarified that the Legislature intended for "the date of the
defendant's probation violation [to] control[] whether the intermediate sanction
provisions of K.S.A. 2013 Supp. 22-3716(c) apply." 51 Kan. App. 2d at 95. On the other
hand, the panel in Kyles held that, despite the fact that two of the four alleged probation
violations in that case involved acts that occurred prior to July 1, 2013, the acts were
ongoing violations and, therefore, the 2013 amendments applied. 2015 WL 5613265,
at *2.


         In addition, Dooley was punished with a two-day jail sanction on August 5, 2013,
for admitting the act of consuming illegal drugs on August 1, 2013. In other words, the
graduated intermediate sanction steps were commenced after Dooley's admission to using
opiates on June 6. One could argue that it would be an abuse of discretion to completely
revoke probation for a prior admission to using drugs after commencing the graduated
intermediate sanctions steps for a later admission.


         In short, we find the State's unpreserved argument unavailing in this case.

Invoking Bypass Exception


         The State's principal argument is that Dooley fit within the bypass provisions of
K.S.A. 2013 Supp. 22-3716(c)(8) because he absconded from supervision. Before
addressing that claim, however, we pause briefly to disabuse the State of the notion that a

                                                14
district court can implicitly state its reasons for making the findings in K.S.A. 2013 Supp.
22-3716(c)(9) regarding public safety or violator welfare. That bypass subsection
explicitly requires that "the court finds and sets forth with particularity the reasons for
finding that the safety of members of the public will be jeopardized or that the welfare of
the offender will not be served by such sanction." (Emphasis added.)


       In its brief to the Court of Appeals, the State suggested that the district court's
comments about Dooley's inability to take advantage of several probation opportunities
and the seriousness of his violations "could be construed to support [the K.S.A. 2013
22-3716(c)(9)] finding." We disagree. As a panel of the Court of Appeals stated in State
v. Miller, 32 Kan. App. 2d 1099, 1102-03, 95 P.3d 127 (2004), "an implicit determination
is not enough when particularized findings are required by statute." Instead, "'[w]hen
something is to be set forth with particularity, it must be distinct rather than general, with
exactitude of detail, especially in description or stated with attention to or concern with
details.'" 32 Kan. App. 2d at 1102 (quoting State v. Huskey, 17 Kan. App. 2d 237, Syl.
¶ 2, 834 P.2d 1371 [1992]); see also State v. McFeeters, 52 Kan. App. 2d 45, 48-49,
362 P.3d 603 (2015) (implicit findings are insufficient under subsection [c][9]); State v.
Clutchey, No. 114,566, 2016 WL 7178260, at *3 (Kan. App. 2016) (unpublished opinion)
(probation revocation order lacking required particularity must be reversed). Here, the
district court failed to even mention public safety or Dooley's welfare, much less set forth
particular reasons those concepts supported an immediate revocation of probation.
Consequently, the State cannot rely on K.S.A. 2013 Supp. 22-3716(c)(9).


       If Dooley's probation revocation is to be affirmed, we must find that the district
court employed the bypass provision in K.S.A. 2013 Supp. 22-3716(c)(8). The State does
not allege that Dooley committed "a new felony or misdemeanor," so the district court
had to rely on finding that Dooley "abscond[ed] from supervision while . . . on
probation." K.S.A. 2013 Supp. 22-3716(c)(8). The Court of Appeals found that the
district court had appropriately invoked the subsection (c)(8) bypass exception:

                                              15
                 "At the hearing, the district court could have imposed an intermediate sanction
       under K.S.A. 2013 Supp. 22-3716(c)(1)(C) or (D) or, in the alternative, set forth its
       reasons for invoking an exception under K.S.A. 2013 Supp. 22-3716(c)(8) prior to
       ordering Dooley to serve his prison sentence. While the district court failed to specifically
       state at the hearing it was revoking probation because Dooley was an absconder, it did
       accept on the record Dooley's stipulation he was an absconder. The journal entry also
       states Dooley's probation was revoked in part because he was an absconder. When these
       statements are considered together, the district court did not abuse its discretion by
       revoking Dooley's probation without first imposing intermediate sanctions.


                 "We also find a decision by a recent panel of this court in State v. Croslin, No.
       113,695, 2016 WL 758661, at *4 (Kan. App. 2016) (unpublished opinion), persuasive as
       it emphasized the importance of looking at the hearing transcripts and the journal entry to
       confirm what the district court ordered in determining whether the district court made the
       required findings that the defendant absconded. In Croslin, the district court included the
       finding in its journal entry just as the court did in this case." Dooley, 2016 WL 1545172,
       at *3."


       We do not quibble with the assertion that it is important to look at the hearing
transcripts and journal entry when trying to confirm whether the district court made the
required finding to statutorily bypass intermediate sanctions, i.e., found that the violator
absconded from supervision. Unfortunately, in this case, perusing those documents does
not yield such a confirmation.


       The revocation hearing transcript reveals that, when imposing Dooley's underlying
sentence, the district court did not mention Dooley's admission to the court that he
"apparently absconded" or the admission on cross-examination that he absconded
because he was scared. Rather, after hearing from the State, Dooley, and defense counsel,
the district court ordered Dooley to serve the remainder of his sentence in prison for the
following reasons:


                                                     16
       "This is a serious violation and you've been on probation before, you knew what was
       required of you, you were given several chances as has been outlined by counsel, and the
       court is going to require you to be taken—well, you're already in custody, but you're
       going to serve out the balance of your sentence with DOC."


       Those comments are reminiscent of the rationale frequently expressed by district
courts when exercising unfettered discretion in imposing sanctions for probation
violations before July 1, 2013. Before the intermediate sanction scheme became effective,
a probationer committing a serious violation of his or her probation release conditions
after having multiple previous probation failures could expect that those circumstances
would counsel the court against reinstating probation; a revocation of probation and order
to serve the sentence originally imposed was the more likely result. Nevertheless, the
point is that we simply cannot read the revocation hearing transcript as confirming that
the district court was making the specific finding that Dooley absconded from
supervision while on probation in order to invoke the K.S.A. 2013 Supp. 22-3716(c)(8)
exception to the required intermediate prison sanction under subsections (c)(1)(C) or (D).


       Likewise, the journal entry sends a mixed message. The Court of Appeals was
persuaded by the inclusion of the words "defendant absconded" at the end of a list of
probation violations that included five admissions of drug use and two failures to report.
Curiously, one of the failure to report violations was described as "failure to report to
Oxford House in Dodge City, KS." That allegation was specifically withdrawn by the
State when it was contested by Dooley at the hearing, and, therefore, it should not have
been journalized as a violation.


       Notwithstanding that substantive error, the journal entry ambiguity arises from
what the district court did not do. As noted above, the district court did not check the box
next to the phrase "Court revoked pursuant to K.S.A. 2013 Supp. 22-3716(c)(8) . . . ."


                                                  17
The State would have us infer from the court's inclusion of the words "defendant
absconded" under the journal entry section describing violations that the district court
revoked Dooley's probation under the bypass provision of K.S.A. 2013 Supp. 22-
3716(c)(8). Yet, when asked by the preprinted journal entry form to state that intent, the
court did not do so.


       Consequently, we are unable to confirm from the hearing transcript and the journal
entry whether, procedurally, the district court invoked the bypass provisions of K.S.A.
2013 Supp. 22-3716(c)(8) and whether, factually, the court made the requisite finding
that Dooley absconded from supervision as the condition precedent to invoking that
bypass provision. Accordingly, we remand to the district court to clarify its ruling and to
make appropriate findings as to whether it is invoking K.S.A. 2013 Supp. 22-3716(c)(8)
and, if so, whether the State provided substantial competent evidence to support the
condition precedent that Dooley absconded from supervision while on probation. See
State v. Huckey, 51 Kan. App. 2d 451, 457, 348 P.3d 997 (2015) (State must allege and
prove by preponderance of evidence that probationer absconded to allow court to avoid
intermediate sanctions); cf. State v. Raiburn, 289 Kan. 319, 332, 212 P.3d 1029 (2009)
(State has burden to allege and prove appellant absconded in order to invoke fugitive
disentitlement doctrine).


       Before concluding, we briefly discuss the State's request that we adopt a definition
of "absconds from supervision" that is derived from outside sources and which is
different than Huckey's definition that was based on the Black's Law Dictionary
definition of "abscond," to-wit: "'To depart secretly or suddenly, especially to avoid
arrest, prosecution or service of process.'" 51 Kan. App. 2d at 455 (quoting Black's Law
Dictionary 8 [10th ed. 2014]).


       Specifically, the State asks us to utilize language from a North Carolina statute,
N.C. Gen. Stat. § 15A-1343(b)(3a), that sets forth as a probation condition that the

                                             18
probationer shall "[n]ot abscond by willfully avoiding supervision or by willfully making
the defendant's whereabouts unknown to the supervising probation officer, if the
defendant is placed on supervised probation." (Emphasis added.) The State believes that
defining "absconds from supervision" as willfully avoiding supervision or willfully
making the probationer's whereabouts unknown would facilitate the application of K.S.A.
2013 Supp. 22-3716(c)(8) in a manner that was intended by the Legislature.
Alternatively, the State points to the Interstate Commission for Adult Offender
Supervision Rule 1.101, available at https://www.interstatecompact.org/step-by-
step/chapter/1/rule-1-101 (accessed July 16, 2018), which utilizes the phrase, "to be
absent from the offender's approved place of residence or employment and avoiding
supervision." (Emphasis added.)


       While the State's borrowed definitions might work well in a probation revocation
scheme, the Legislature in Kansas chose not to define the phrase, "absconds from
supervision," as it applies in K.S.A. 2013 Supp. 22-3716. When our Legislature does not
define a term or phrase, we ascertain legislative intent by giving common words their
ordinary meanings. Cady v. Schroll, 298 Kan. 731, 738, 317 P.3d 90 (2014). The
Legislature should be well aware of that construction rule. Cf. 298 Kan. at 737 (presume
Legislature intends statute to be interpreted according to standing judicial construction);
State v. Henning, 289 Kan. 136, 144-45, 209 P.3d 711 (2009) (courts generally presume
Legislature acts with full knowledge of existing law).


       Ordinarily, then, we do not seek to fill a definitional void in our Kansas statutes
with a definition plucked from a foreign source, unless such a definition is persuasive in
ascertaining the common meaning of a common term. More frequently, dictionary
definitions are good sources for such common meanings. State v. Ward, 307 Kan. 245,
260, 408 P.3d 954 (2018). For instance, Webster's Third New International Dictionary
defines "abscond" as "1 : WITHDRAW, FLEE . . . 2 : to depart secretly : withdraw and hide
oneself . . . specif : to evade the legal process of a court by hiding within or secretly

                                              19
leaving its jurisdiction . . . archaic : CONCEAL." Webster's Third New Int'l Dictionary 6
(unabridged ed. 1971). In this instance, we are persuaded by a sister state's efforts to
ascertain the common meaning of "absconds from supervision."


       In State v. Robbins, 345 Or. 28, 31, 188 P.3d 262 (2008), the Oregon Supreme
Court was required to apply an appellate practice rule, ORAP 8.05(3), addressing their
fugitive disentitlement doctrine that permitted the dismissal of an appeal when the
defendant "'escapes or absconds from custody or supervision.'" The lower court had
dismissed the appeal, finding that the defendant absconded by missing a single
appointment with her probation officer while the appeal was pending. Robbins stated the
issue before the Supreme Court was "whether defendant 'abscond[ed] from . . .
supervision.'" 345 Or. at 33. Given that the rule did not provide a definition for
"abscond," Robbins looked at that term's definition in Webster's Third New International
Dictionary and Black's Law Dictionary. That perusal led the court to conclude:


       "The words used to define 'abscond' all refer to some kind of conduct that a person
       engages in with a particular intent—'depart secretly,' 'withdraw . . . oneself,' 'hide
       oneself,' 'evade,' 'avoid.' For a person to 'abscond,' then, it is not sufficient that the person
       simply engage in some course of action (or inaction); the person must do so with the
       conscious intent to hide from or otherwise evade legal process." (Emphasis added.)
345 Or. at 33.


       Robbins recognized that "failure to comply with the supervision requirements of
probation may justify a determination that a defendant has absconded." 345 Or. at 36. But
the court also noted that the definition of "abscond" showed that the purpose behind the
defendant's actions are key. If a violator's acts show intent "to evade probation
supervision because the defendant hid or secretly left the jurisdiction or because a pattern
of violations permits the inference that the defendant is intentionally evading the legal
process," then the defendant has absconded from supervision. 345 Or. at 37.


                                                      20
       We are persuaded to adopt that concept with respect to the phrase "absconds from
supervision" in K.S.A. 2013 Supp. 22-3716(c)(8). Relying on ordinary dictionary
meanings, the State must show that the probation violator engaged in some course of
action (or inaction) with the conscious intent to hide from or otherwise evade the legal
process. 345 Or. at 33. Evading the legal process of the court includes the offender's
conduct in intentionally avoiding probation supervision, for example, by intentionally
avoiding detection by one's probation officer. In determining whether an offender has
"abscond[ed] from supervision," district courts must consider whether the offender's


       "acts show the intent that inheres in the definitions of 'abscond'—not simply that the
       [offender] failed to attend one meeting with a probation officer or could not be located
       for a brief period of time, but that the [offender] sought to 'evade the legal process of a
       court by hiding within or secretly leaving the jurisdiction.'" 345 Or. at 36 (quoting
       Webster's Third New Int'l Dictionary 6).


       Because no one involved in the probation revocation hearing was apparently
applying the correct legal test for determining whether Dooley absconded from
supervision, we reject the Court of Appeals' holding that Dooley stipulated to being an
absconder under K.S.A. 2013 Supp. 22-3716(c)(8). Moreover, on remand, the district
court can use Dooley's stipulations to the underlying facts, e.g., Dooley's agreement that
he failed to report to community corrections or failed to report his whereabouts. But the
determination of whether the State proved that Dooley absconded from supervision must
be determined by the district court.


Conclusion and Directions


       We affirm the district court's ruling that Dooley violated the terms of his
probation. We reverse and remand for further proceedings concerning the revocation of
probation and imposition of the original underlying sentence. The district court is
directed to either impose an intermediate sanction, as authorized by K.S.A. 2013 Supp.
                                                    21
22-3716(c)(1)(C) or (D), or to make the finding that it is invoking the bypass provision of
K.S.A. 2013 Supp. 22-3716(c)(8) based on a finding, supported by substantial competent
evidence, that Dooley absconded from supervision.


       Reversed and remanded with directions.




                                            22